Citation Nr: 0125555	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  99-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death claimed as the result of 
treatment rendered by the Department of Veterans Affairs (VA) 
in 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.  He died on April [redacted], 1998.  The appellant is 
his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the VA Regional Office (RO) 
in Nashville, Tennessee.  In January 1999, the RO denied the 
appellant's claim of entitlement to benefits under 
38 U.S.C.A. § 1151 for the cause of the veteran's death, 
claimed as the result of treatment at a VA medical facility 
in 1998.  

The issue on appeal was originally before the Board in 
January 2001 when it was remanded for additional evidentiary 
development.  

REMAND

As was noted in the Board's previous remand of January 2001, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence  needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A § 5103A (West  Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(West Supp. 2001)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, 
the Board remanded this case for compliance with the notice 
and duty to assist provisions contained in the new law.  The 
Board finds, however, that the additional development which 
was subsequently accomplished is not adequate to comply with 
the VCAA.  The appellant has alleged that her spouse died as 
a result of neglect treatment rendered by VA in 1998.  In May 
2001, an opinion was promulgated by a VA physician on the 
issue of negligence by VA in treating of the veteran.  The 
physician reported that he reviewed VA records dated from 
January 1998 to April 1998 but the "records appeared [to be] 
incomplete" and that "EKG's that were referenced were 
missing."  The physician noted that it was unclear to him 
based on the records he reviewed if an appropriate diagnosis 
was rendered in a timely/appropriate fashion, and cited 
missing EKG's that were referenced in other records.  The 
physician indicated that he was unable to determine if an EKG 
was obtained at the time of the veteran's admission in April 
1998, but if such examination was not conducted, then "this 
would suggest [a] lack of appropriate care."  The physician 
reported that he had contacted someone in Nashville and was 
informed that the veteran's "chart has been destroyed and is 
unavailable for review."  

The Board notes the appellant's representative has argued 
that "without the veteran's appropriate charts and medical 
treatment records it is impossible to determine whether the 
veteran did or did not receive appropriate care from January 
1998 to April 1998."  It is not clear to the Board that the 
veteran's chart was in fact destroyed.  Destruction of 
records within such a short period after a veteran's death 
would be unusual.  The Board is unable to determine from the 
claims file if all the clinical records from the VA facility 
for 1998 have been obtained.  The Board notes that the VCAA 
mandates VA to continue to attempt to obtain VA records 
unless it is documented that the records do not exist or that 
further efforts would be futile.  The Board finds the RO must 
obtain the complete clinical records including EKG's, if 
possible, in order to assist the appellant in this claim.  

Accordingly, the issue on appeal is remanded for the 
following actions:

1.  The RO should, in accordance with the 
VCAA, request that the appellant supply 
the names, addresses, and approximate 
dates of treatment for medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to this claim.  After 
securing any necessary authorization or 
medical releases, the RO should obtain 
legible copies of the evidence from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
secure all outstanding VA treatment 
reports.  The Board is particularly 
interested in obtaining the complete 
clinical records of the veteran 
specifically including the EKG reports, 
if any, from January 1998 to April 1998.  
The RO must continue attempts to obtain 
this evidence unless it is documented 
that such records do not exist or that 
further efforts would be futile.  

2.  The RO should inform the appellant of 
any records it has been unsuccessful in 
obtaining as provided under VCAA.  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

3.  If additional treatment records are 
obtained, the RO should then arrange for 
an addendum to the May 2001 VA opinion, 
if that physician is available.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the physician in 
conjunction with the opinion request.  
Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.  It is requested that 
the physician provide the following 
opinions:

(a) The degree of medical probability 
that there was any increased or 
additional disability as a result of VA 
treatment or denial of treatment;

(b) If the physician believes that 
increased or additional injury arose out 
of the treatment rendered by VA, the 
physician should offer an opinion as to 
whether this caused or contributed to the 
veteran's death; and

(c) If the physician believes that death 
arose out of the treatment rendered by 
VA, identify the degree of medical 
probability that the death was 
proximately caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
treatment and surgery; 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102; 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL D. MARTIN 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




